 Case:16-00660-BKT13 Doc#:45 Filed:06/19/20 Entered:06/19/20 08:46:44   Desc: Main
                            Document Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


IN RE:                                         CASE NO.:16-00660-BKT
HENRY RODRIGUEZ FERNANDEZ
                                               CHAPTER 13
XXX-XX-8983


        DEBTOR (S)



              STANDING CHAPTER 13 TRUSTEE’S REPORT OF DEBTOR(S) PLAN
       COMPLETION AND THE COMPLIANCE WITH § 1328 DISCHARGE REQUIREMENTS


 TO THE HONORABLE COURT:

     NOW COMES José R. Carrión, Standing Chapter 13 Trustee, and very
 respectfully reports:

     Debtor(s) has/have completed all payments under the confirmed or approved
 modified plan or has/have completed the payment of all allowed unsecured claims
 in full.

     Be advised that a Final Report & Account will be filed as soon as
 practicable as required by §§ 1302(b)(1) and 704(a)(9) to allow the Court to
 close the case pursuant to § 350(a) and Fed.R.Bankr.P. Rule 5009(a).

     Be advised that Section 1328(a) provides that after debtor’(s’) completion
 of plan the payments and her/his/their certification that there are no
 outstanding debts related to Domestic Support Obligations (DSO), the Court shall
 grant the debtor(s) a discharge of “all debts provided for by the plan…” after
 compliance with subsections (g)(1), (f) and (h).

           COMPLIANCE WITH § 1328(g)(1) & FED.R.BANKR.P. RULE 1007(b)(7)
                               [Instructional Course]

     Debtor(s) has/have not filed with the court a certification of completing an
 instructional course concerning personal financial management, in compliance
 with § 1328(g)(1) and Fed.R.Bankr.P. Rule 1007(b)(7). No certification was
 required pursuant to the Unites States Trustee’s Temporary WAIVER related to the
 effects of Hurricanes Irma and Maria in effect at the time of plan completion.

                   COMPLIANCE WITH § 1328(a) & LBR 3015-3(k)-(DSO)

     Debtor(s) is/are not required to file a certification in compliance with §
 1328(a) and LBR 3015-3(k), affirming that there are no outstanding support
 obligations debt.
Case:16-00660-BKT13 Doc#:45 Filed:06/19/20 Entered:06/19/20 08:46:44       Desc: Main
Trustee's Report on Debtor(s) PlanDocument
                                   Completion...
                                              Page
                                            2 of 3                               Page 2




                     COMPLIANCE WITH § 1328(f) - (PRIOR DISCHARGES)

    According to the case record the debtor(s) has/have not received a discharge
under Chapters 7, 11, or 12 during the 4-year period preceding this case
petition date.

             COMPLIANCE WITH § 1328(h) & FED.R.BANKR.P. RULE 1007(b)(8)

    Section 522(q)(1) is not applicable, not withstanding Debtor(s) claimed
exemptions under local law, pursuant to § 522(b)(2), they did not exceed
aggregate limits described in § 522(q)(1).

    Upon information and believe there is/are no pending proceeding(s) in which
the debtor(s) may be found guilty of a felony of the kind described in § 522(q)
(1)(A) or liable for a debt of the kind described in § 522(q)(1)(B).


                                          CONCLUSION

    The above described would support a Court’s finding, after notice and a
hearing held 10 days prior to entering the order [11 USC § 1328(h)], that
debtor(s) is/are entitled to a Chapter 13 Discharge.

    WHEREFORE the Standing Chapter 13 Trustee respectfully submits the
information in this Report for the Court’s consideration in granting or not a
Chapter 13 Discharge to the debtor(s) in this case.

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of
this motion has been served on the same date it is filed to:the DEBTOR(s) and to
all parties in interest by first class mail to their address of record, and also
to her/his/their attorney by first class mail, if not a ECFS register user.


     In San Juan, Puerto Rico this June 19, 2020.


                                                     /s/ Jose R. Carrion

                                                     JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                     PO Box 9023884, San Juan, PR 00902
                                                     Tel (787)977-3535 FAX (787)977-3550
         Case:16-00660-BKT13 Doc#:45 Filed:06/19/20 Entered:06/19/20 08:46:44   Desc: Main
16-00660-BKT                     CERTIFICATE
                                    DocumentOF Page
                                                 MAILING
                                                      3 of 3

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:

JOSE R. CARRION                                  MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION             US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                               300 RECINTO SUR ST., SUITE 109
                                                 OLD SAN JUAN, PR 00901

ROBERTO FIGUEROA CARRASQUILLO*                   HENRY RODRIGUEZ FERNANDEZ
PO BOX 186                                       HC 10 BOX 49143
CAGUAS, PR 00726-0186                            CAGUAS, PR 00725

ASOCIACION EMPLEADOS DEL ELA                     CLARO (CINGULAR)
PO BOX 364508                                    PO BOX 360998
SAN JUAN, PR 00936-4508                          SAN JUAN, PR 00936-0998


EMP BERRIOS FINANCIERA - CAGUAS I                MIDLAND FUNDING LLC
PO BOX 674                                       MIDLAND CREDIT MANAGEMENT
CIDRA, PR 00739                                  PO BOX 2011
                                                 WARREN, MI 48090

MIDLAND FUNDING LLC                              MILITARY STAR
MIDLAND CREDIT MANAGEMENT                        3911 S WALTON BLVD
PO BOX 2011                                      DALLAS, TX 75236
WARREN, MI 48090

THD/CBNA                                         ASOCIACION EMPLEADOS DEL ELA
PO BOX 6497                                      PO BOX 364508
SIOUX FALLS, SD    57117-6497                    SAN JUAN, PR 00936-4508


BANCO POPULAR DE PUERTO RICO
BANKRUPTCY DEPARTMENT
PO BOX 366818
SAN JUAN, PR 00936

DATED:     June 19, 2020                          CAROLINE MARTINEZ
                                                  OFFICE OF THE CHAPTER 13 TRUSTEE
